PULASKI FINANCIAL DECLARES QUARTERLY CASH DIVIDEND ST. LOUIS, MO – March 25, 2010 – Pulaski Financial Corp. (NasdaqGS: PULB-News) announced that its Board of Directors declared its regular quarterly cash dividend of 9.5 cents per share, which equals an annualized dividend rate of 38 cents per share. The quarterly dividend is payable April 15, 2010 to shareholders of record April 5, 2010. Pulaski Financial Corp., operating in its 88th year through its subsidiary, Pulaski Bank, serves customers throughout the St. Louis metropolitan area. The bank offers a full line of quality retail and commercial banking products through its twelve full-service bank locations in St. Louis and five loan production offices in the St. Louis and Kansas City metropolitan areas. The company’s web site can be accessed at www.pulaskibankstl.com. Contact: Paul J. Milano Chief Financial Officer Pulaski Financial Corp. (314) 878-3523 Ext. 3827
